DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

Claims 1-20 were previously rejected under 356 U.S.C. 112.  The applicant has successfully overcome these rejections in the amendment filed on 12/20/2021.  Accordingly, the rejection has been removed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-12, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ottolini (US 9995066 B1) in view of Sauerwein US 20160010379 A1).
Regarding claim 1, Ottolini teaches a power vehicle door system for pivoting a vehicle door relative to a vehicle body from a closed position to a partially open presented position and for 
	Ottolini does not explicitly teach a check actuator separate from the presenter actuator configured to move the check arm between a disengaged state and an engaged state.  
Sauerwein teaches a door check system (400) with a check actuator (420) separate from the presenter actuator configured to move the check arm between a disengaged state and an engaged state (para. 0123).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the check mechanism of Ottolini with the check mechanism of Sauerwein.  Sauerwein teaches a more advanced check mechanism which is configured to hold the door open in multiple positions.    The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 2, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 1, Sauerwein further teaches wherein the check actuator (420) is configured to maintain the check arm (418) in the engaged state when the vehicle door is between the partially open presented position and a 
Regarding claim 4, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 2, Sauerwein further teaches wherein the check actuator (420) is configured to maintain the check arm in the engaged state in response to an indication the vehicle door is not under manual control of a user while in the partially open presented position (para. 0080).
Regarding claim 5, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 2, Sauerwein further teaches wherein the power door check mechanism (400) includes a continuously variable force application member (para. 0084) configured to selectively vary the force applied to the check arm while the vehicle door is being pivoted between opened and closed positions (para. 0084).  
Regarding claim 6, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 4, Ottolini further teaches wherein the presenter actuator is configured to maintain the extensible member in the extended position when the vehicle door is indicated as not being under manual control of a user while in the partially open presented position (col. 3, lines 48-64).
Regarding claim 7, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 4, Sauerwein further teaches wherein the check actuator (420) allows the check arm to return to the disengaged state as the vehicle door is manually returned from the partially open presented position to the closed position (para. 0080).
Regarding claim 10, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 1, wherein the power presenter assembly (Ottolini’ 14) is mounted on the vehicle door (Ottolini’ fig. 4) and the power door check mechanism is mounted on the vehicle body (Sauerwein’ fig. 5).
Regarding claim 11, Ottolini teaches a vehicle door configured for pivoting movement relative to a vehicle body, comprising: a door panel structure (11); a power door system (14) for pivoting the 
Ottolini does not explicitly teach a check actuator separate from the presenter actuator configured to move the check arm between a disengaged state and an engaged state.  
Sauerwein teaches a door check system (400) with a check actuator (420) separate from the presenter actuator configured to move the check arm between a disengaged state and an engaged state (para. 0123).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the check mechanism of Ottolini with the check mechanism of Sauerwein.  Sauerwein teaches a more advanced check mechanism which is configured to hold the door open in multiple positions.    The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 12, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 11, Sauerwein further teaches wherein the check actuator (420) is configured to maintain the check arm (418) in the engaged state when the vehicle door is between the partially open presented position and a fully open position (para. 0080), and wherein the check actuator is configured to move the check arm from the engaged state to the disengaged state in response to an indication the vehicle door is under manual control of a user (para. 0080).
Regarding claim 14, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 12, Sauerwein further teaches wherein the check actuator (420) is configured to maintain the check arm in the engaged state in response to an indication the vehicle door is not under manual control of a user while in the partially open presented position (para. 0080).
Regarding claim 16, Ottolini teaches a method of controlling movement of a vehicle door between a closed position (fig. 3), a partially open presented position (fig. 4), and an open position (col. 2, lines 46) relative to a vehicle body with a power door presenter assembly (14) configured to selectively move from a retracted position, corresponding to the vehicle door closed position (fig. 3), to an extended position, corresponding to the partially open presented position (fig. 4), and a power door check mechanism (140) configured to move from a disengaged state (fig. 7; col. 4, lines 63-65) to release the vehicle door to an engaged state (fig. 8; col. 4, lines 63-65) to selectively hold the vehicle door in the partially open presented position, comprising: maintaining the power door presenter assembly and the power door check mechanism in a de-activated state corresponding to the retracted position of the power door presenter assembly and the disengaged state of the power door check mechanism while the vehicle door is intended to remain in the closed position(fig. 3, fig. 7); selectively actuating a presenter actuator of the power door presenter assembly to move the power door presenter assembly from the retracted position to the extended position (fig. 4) to move the vehicle door to the partially open presented position.  

Sauerwein teaches actuating a check actuator (420), of the power door check mechanism (400) to move the power door check mechanism from the disengaged state to the engaged state to hold the vehicle door in the partially open presented position (para. 0122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the check mechanism of Ottolini with the check mechanism of Sauerwein.  Sauerwein teaches a more advanced check mechanism which is configured to hold the door open in multiple positions.    The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 17, Ottolini in view of Sauerwein teaches the method of claim 16, Sauerwein further teaches configuring the check actuator (420) to maintain the check arm (418) in the engaged state when the vehicle door is between the partially open presented position and the open position (para. 0080), and selectively actuating the power door check mechanism to move from the engaged state to the disengaged state in response to an indication the vehicle door is under manual control of a user (para. 0080).

Claims 3, 8-9, 13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ottolini (US 9995066 B1) in view of Sauerwein US 20160010379 A1) and further in view of Debroucke (US 20200263459 A1).
Regarding claim 3, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 2, however fails to teach wherein the presenter actuator is configured to move the extensible member 
Debroucke teaches a similar door presenter with check function wherein the presenter actuator (28) is configured to move the extensible member (26) from the extended position (fig. 8) to the retracted position (fig. 9) in response to an indication the vehicle door is under manual control of a user (para. 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ottolini with the teachings of Debroucke in order to retract the extensible member upon manual control of the door.  Retracting the extensible member upon manual control prevents unnecessary damage to the member and also provides a more aesthetically pleasing apparatus.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 8, Ottolini in view of Sauerwein teaches the power vehicle system of claim 4, however fails to teach wherein the presenter actuator allows the extensible member to move from the extended position to the retracted position as the vehicle door is manually returned from the partially open presented position to the closed position.
Debroucke teaches a similar door presenter with check function wherein the presenter actuator allows the extensible member to move from the extended position to the retracted position as the vehicle door is manually returned from the partially open presented position to the closed position (para. 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ottolini in view of Sauerwein with the teachings of Debroucke 
Regarding claim 9, Ottolini in view of Sauerwein teaches the power vehicle door system of claim 1, Sauerwein further teaches including a control module (22) in operable communication with the power door check mechanism (400), the control module being configured to receive a signal from a sensor (64) and to provide a signal to the power door check mechanism indicating the vehicle door is under manual control of the user.
Ottolini in view of Sauerwein do not explicitly teach a control module in communication with the power presenter assembly and a sensor to provide a signal to the power presenter assembly.  
Debroucke teaches a similar door presenter with check function having a control module (44) in operable communication with the power presenter assembly and the power door check mechanism (para. 0091, the presenter also powers the check mechanism), the control module being configured to receive a signal from a sensor (42) and to provide a signal to the power presenter assembly and the power door check mechanism indicating the vehicle door is under manual control of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ottolini in view of Sauerwein with the teachings of Debroucke to incorporate a control module in communication with both the power presenter assembly and the power door check mechanism.  Ottolini teaches a sensor to operate the power presenter and power door check mechanism, incorporating a control module to process the signal from the sensor would be 
Regarding claim 13, Ottolini in view of Sauerwein teaches the power vehicle door system of Claim 12, however fails to teach wherein the presenter actuator is configured to move the extensible member from the extended position to the retracted position in response to an indication the vehicle door is under manual control of a user.
Debroucke teaches a similar door presenter with check function wherein the presenter actuator (28) is configured to move the extensible member (26) from the extended position (fig. 8) to the retracted position (fig. 9) in response to an indication the vehicle door is under manual control of a user (para. 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ottolini in view of Sauerwein with the teachings of Debroucke in order to retract the extensible member upon manual control of the door.  Retracting the extensible member upon manual control prevents unnecessary damage to the member and also provides a more aesthetically pleasing apparatus.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 15, Ottolini in view of Sauerwein teaches the power vehicle door system of claim 1, Sauerwein further teaches including a control module (22) in operable communication with the power door check mechanism (400), the control module being configured to receive a signal from a 
Ottolini in view of Sauerwein do not explicitly teach a control module in communication with the power presenter assembly and a sensor to provide a signal to the power presenter assembly.  
Debroucke teaches a similar door presenter with check function having a control module (44) in operable communication with the power presenter assembly and the power door check mechanism (para. 0091, the presenter also powers the check mechanism), the control module being configured to receive a signal from a sensor (42) and to provide a signal to the power presenter assembly and the power door check mechanism indicating the vehicle door is under manual control of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ottolini in view of Sauerwein with the teachings of Debroucke to incorporate a control module in communication with both the power presenter assembly and the power door check mechanism.  Ottolini teaches a sensor to operate the power presenter and power door check mechanism, incorporating a control module to process the signal from the sensor would be obvious to one of ordinary skill in the art to provide additional function of the sensor.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 18, Ottolini in view of Sauerwein teaches the method of claim 17, however fails to teach further including selectively actuating the power door presenter assembly to move from the extended position to the retracted position in response to an indication that the vehicle door is under the manual control of a user.
Debroucke teaches a similar method of controlling movement of a vehicle door further including selectively actuating the power door presenter assembly to move from the extended position (fig. 8) to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ottolini in view of Sauerwein with the teachings of Debroucke in order to retract the extensible member upon manual control of the door.  Retracting the extensible member upon manual control prevents unnecessary damage to the member and also provides a more aesthetically pleasing apparatus.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 19, Ottolini in view of Sauerwein and further in view of Debroucke teach the method of claim 18, Debroucke further teaches configuring the power door presenter assembly and the power door check mechanism in operable communication with an electronic control module (44) and coordinating actuation of the power door presenter assembly and the power door check mechanism (para. 0091, the presenter also powers the check mechanism) via signals from the electronic control module (44).
Regarding claim 20, Ottolini in view of Sauerwein and further in view of Debroucke teaches the method of Claim 19, Sauerwein further teaches maintaining the power door check mechanism (400) in the engaged state in response to the electronic control module indicating the vehicle door, while in the partially open presented position, is not under manual control of a user (para. 0080).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Regarding arguments to independent claims 1, 11 and 16, the applicant asserts that the electromagnet of Ottolini is not a separate actuator from the power presenter actuator and has .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675